Beasley, Judge,
concurring specially.
The issue discussed and decided in Division 1, i.e., the search of the jacket pocket and the seizure of marijuana from it, is not raised by appellant or at most falls into the same abyss of abandonment as those disposed of in Division 3.
The enumeration of errors, liberally read, contends that the search warrant was defective for seven reasons, that its execution occurred before its issuance and beyond its scope, and that three items of physical evidence should have been excluded because left in the jury room overnight during deliberations in the first trial, which was mistried.
Appellant’s argument addresses only the validity of the warrant and its issuance. It does not address the execution of the warrant. Nor does it address the pat-down and seizure of items from the jacket pocket (marijuana) or appellant’s two pants pockets (bottle of diazepam in one and plastic bag of methamphetamine, .22 bullets, wallet containing $1,012 in the other). It does not show how the warrant, if invalidly issued, eliminates the authority to subject him, a visitor during the warrant’s execution, to a pat-down search for weapons. As to the final contention, attacking the chain of evidence, the argument merely restates it.
Based on the authorities cited at the end of Division 2, I concur with respect to appellant’s challenge to the validity and issuance of the search warrant for co-defendant’s premises. I concur in Division 3 and I do not reach the issue decided in Division 1.